Citation Nr: 0428553	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-15 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The veteran retired in April 1965 after more than 19 years of 
active duty.  He died in May 1998, and the appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
decision of the Manila Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death, and from a March 2004 RO 
decision which denied DIC under the provisions of 38 U.S.C.A. 
§ 1318.  In September 2004, the appellant's motion to have 
her appeal advanced on the Board's docket was denied.  

[A previous temporary stay on certain 38 U.S.C. § 1318 
claims, which was imposed following a decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
was lifted following a decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).]

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The appellant received what appears to be an adequate "duty 
to assist" letters in August 2002 and December 2003.  The 
August 2002 and December 2003 correspondence from the RO, and 
statements of the case (SOC) issued in February 2003 and June 
2004, provided her specific details regarding the matters at 
hand, and informed her of the Veterans Claims Assistance Act 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107).  

In the appellant's substantive appeal (VA Form 9), she 
requested a hearing before a Veterans Law Judge at VA Central 
Office in Washington, DC.  However, she withdrew that hearing 
request in correspondence received by the RO in January 2004.  
In a letter dated August 9, 2004, the RO informed the 
appellant that her case was certified to the Board for 
disposition.  She was further informed of her right "to 
appear personally and give testimony concerning your appeal 
and you have not already requested the hearing," and that 
"you must submit your request within 90 days of the date of 
this letter, or by the date that the Board issues a decision 
in your case, whichever comes first."  She was also informed 
that any new request for a hearing should not be submitted to 
the RO, but rather should be mailed directly to the Board.  
In a letter dated September 15, 2004, and received by the 
Board on September 28, 2004, the appellant requested that a 
"[h]earing be conducted with my designated representative . 
. . ."  Here, it appears that the appellant has presented a 
request for a personal hearing that is timely and valid 
pursuant to 38 C.F.R. § 20.1304.  

As hearing officer hearings, Travel Board hearings, and 
videoconference hearings are scheduled by the RO, the case 
must be remanded for that purpose.  

Accordingly, the case is REMANDED to the RO for the 
following:  

The RO should ask the appellant to 
clarify the nature of the hearing 
she desires, i.e., hearing officer, 
Travel Board, or videoconference, 
and make arrangements for a hearing 
accordingly.  The case should then 
be processed in accordance with 
established appellate practices.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


